DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 08/23/2022 is acknowledged.
Claims 15-17, 21, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the other" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Clams 10-14 are indefinite due to their dependence on indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Christen (Christen et al., “Epitaxial superlattices grown by a PLD-based continuous compositional-spread technique,” Applied Surface Science 189 (2002), pp. 216-221.)
Regarding claim 1, Christen discloses a method for preparing a superlattice, the method comprising:(a) providing a chamber having a first material and a second material therein (page 217, Section 2, paragraph 3- page 218, paragraph 1); (b) positioning the first material in an irradiation zone within the chamber (page 217, Section 2, paragraph 3- page 218, paragraph 1); (c) irradiating the first material in the irradiation zone for an effective time to deposit a layer of the first material at a first deposition rate (page 217, Section 2, paragraph 3- page 218, paragraph 1); (d) positioning the second material in the irradiation zone (page 217, Section 2, paragraph 3- page 218, paragraph 1; note: changing the target); (e) irradiating the second material in the irradiation zone for an effective time to deposit a layer of the second material at a second deposition rate (page 218, column 1, paragraph 1); and (f) repeating steps (b) - (e) a multiplicity of times (Fig.1), thereby forming an alternating superlattice of layers of the first material and the second material (Fig.5).
Christen does not explicitly disclose wherein the ratio of the first deposition rate to the second deposition rate is between 1.0:2.0 and 2.0:1.0.
Christen however discloses that deposition rate depends on changing the target, rotation the substrate heater and firing the laser (page 218, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the deposition ratio to be in the claimed range for the purpose of optimization a deposition process.
Regarding claim 2, Christen discloses wherein the effective time to deposit the layer of the first material results in a layer of the first material between 0.1 nm and 50.0 nm thick or the effective time to deposit the layer of the second material results in a layer of the second material between 0.1 nm and 50.0 nm thick (Section 3, paragraph 3; Fig.5).  
Regarding claim 3, Christen discloses wherein the effective time to deposit the layer of the first material results in a layer of the first material between 0.1 nm and 10.0 nm thick and the effective time to deposit the layer of the second material results in a layer of the second material between 0.1 nm and 10.0 nm thick (Section 3, paragraph 3; Fig.5).
Regarding claim 4, Christen discloses i each of the first material and the second material have (i) a morphological characteristic independently selected from a crystalline material (Fig.2, Fig.4) and QB\702581.01884\66288561.1Preliminary Amendment Page 4 (ii) an electromagnetic characteristic independently selected from a semiconductive material, a metallic material, a superconductive material, a magnetic material, or an insulating material (Fig.5).  
Claim(s) 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jha (US 2014/0261604).
Regarding claim 1, Jha discloses a method for preparing a superlattice, the method comprising:(a) providing a chamber having a first material and a second material therein (Fig.18, note: oxide target); (b) positioning the first material in an irradiation zone within the chamber ([0207]); (c) irradiating the first material in the irradiation zone for an effective time to deposit a layer of the first material at a first deposition rate ([0225]); (d) positioning the second material in the irradiation zone (Fig.18; note: changing the target); (e) irradiating the second material in the irradiation zone for an effective time to deposit a layer of the second material at a second deposition rate [0279]); and (f) repeating steps (b) - (e) a multiplicity of times ([0229]), thereby forming an alternating superlattice of layers of the first material and the second material (Fig.25).
Jha does not explicitly disclose wherein the ratio of the first deposition rate to the second deposition rate is between 1.0:2.0 and 2.0:1.0.
Jha however discloses that deposition rate can be optimized to achieve desirable material properties ([0223]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the deposition ratio to be in the claimed range for the purpose of optimization a deposition process and achieving desired materials properties (Jha, [0223]).
Regarding claim 2, Jha discloses wherein the effective time to deposit the layer of the first material results in a layer of the first material between 0.1 nm and 50.0 nm thick or the effective time to deposit the layer of the second material results in a layer of the second material between 0.1 nm and 50.0 nm thick (Fig.25).  
Regarding claim 3, Jha discloses wherein the effective time to deposit the layer of the first material results in a layer of the first material between 0.1 nm and 10.0 nm thick and the effective time to deposit the layer of the second material results in a layer of the second material between 0.1 nm and 10.0 nm thick (Fig.25).
Regarding claim 4, Jha discloses  each of the first material and the second material have (i) a morphological characteristic independently selected from a crystalline material (Fig.25; [0226]) and QB\702581.01884\66288561.1Preliminary Amendment Page 4 (ii) an electromagnetic characteristic independently selected from a semiconductive material, a metallic material, a superconductive material, a magnetic material, or an insulating material (Fig.25; [0224]; [0227]).  
Regarding claim 5, Jha discloses wherein the first material and the second material have a different morphological characteristic (Figs. 1, 2).
Regarding claim 6, Jha discloses wherein the first material and the second material have a different electromagnetic characteristic ([0024]; [0025]).
Regarding claim 7, Jha discloses wherein the first material and the second material have a different morphological characteristic (Figs. 1, 2) and wherein the first material and the second material have a different electromagnetic characteristic ([0224]; [0227]).
Regarding claim 9, Jha discloses wherein the first material and the second material are transparent materials ([0228]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christen as applied to claim 1 above, and further in view of Ohmoto (Ohmoto et al., “Pulsed laser deposition of thin films and superlattices based on ZnO, “Semicond. Sci. Technol. 20 (2005) S1–S12).
Regarding claim 9, Christen does not explicitly disclose wherein the first material and the second material are transparent materials.
Ohmoto however discloses wherein the first material and the second material are transparent materials page S8, Table 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Christen with Ohmoto to have the first material and the second material are transparent materials for the purpose of fabrication modulated doping structure (Ohmoto, page S8, column 1, paragraph 2).
Allowable Subject Matter
Claims 8, and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The search of the prior art does not disclose or reasonably suggest wherein one of the first material or the second material is selected from a crystalline semiconductive material and other of the first or the second material is selected from an amorphous insulating material as required by claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891